NEWS RELEASE FOR IMMEDIATE RELEASE: PARKERVISION REPORTS SECOND QUARTER AND SIX MONTH RESULTS Company to Host Conference Call Wednesday, August 15, 2012 at 9 am ET JACKSONVILLE, Fla., August 14, 2012 – ParkerVision, Inc. (Nasdaq: PRKR), a developer and marketer of semiconductor technology solutions for wireless applications, today reported operating results for the second quarter and six months ended June 30, 2012, as compared to the same periods in 2011. For the second quarter ended June 30, 2012, the Company reported a net loss of $5.1 million, or $0.07 per share, compared to a net loss of $3.5 million, or $0.06 per share, for the same period in 2011. For the six month period ended June 30, 2012, the Company reported a net loss of $9.1 million, or $0.13 per share, compared to a net loss of $6.9 million, or $0.12 per share, for the same period in 2011. The increase in net loss for the three and six month periods is primarily the result of litigation-related expenses and increases in non-cash share-based compensation. For the first half of 2012, the Company received net proceeds of $8.3 million from an April 2012 sale of equity securities and $0.9 million in proceeds from the exercise of warrants and options.The Company used approximately $6.9 million in operating cash in the first half of 2012 and invested an additional $0.6 million in patents and fixed assets for the same period. ParkerVision ended the first half of 2012 with approximately $6.9 million in cash and available for sale securities. Chairman and Chief Executive Officer, Jeffrey Parker, commented, “We remain firm in our belief that our intellectual property portfolio is key to current and future developments in wireless communications.We continue to invest in the development, commercialization and defense of our intellectual property as evidenced by the 13 new patents we have obtained thus far in 2012, our ongoing efforts with one of VIA Telecom’s handset OEM customers to incorporate our technology into mobile handsets, and our infringement litigation against Qualcomm.” Conference Call ParkerVision will host a live conference call on Wednesday, August 15, 2012 at 9:00 a.m. Eastern time to review its financial results.To participate, dial 1-877-561-2750, approximately five minutes before the conference is scheduled to begin.International callers should dial +763-416-8565. The conference may also be accessed by means of a live audio webcast on the Company’s website at www.parkervision.com.The conference webcast will be archived and available for replay for 90 days from the date of broadcast. About ParkerVision ParkerVision, Inc. designs, develops and markets its proprietary RF technologies which enable advanced wireless communications for current and next generation mobile communications networks. Its solutions for wireless transfer of radio frequency (RF) waveforms enable significant advancements in wireless products, addressing the needs of the cellular industry for efficient use of power, reduced cost and size, greater design simplicity and enhanced performance in mobile handsets as the industry migrates to next generation networks. ParkerVision is headquartered in Jacksonville, Florida.For more information please visit www.parkervision.com.(PRKR-I) Safe Harbor Statement This press release contains forward-looking information.Readers are cautioned not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made.Such statements are subject to certain risks and uncertainties which are disclosed in the Company’s SEC reports, including the Form 10K for the year ended December 31, 2011 and the Forms 10Q for the quarters ended March 31 and June 30, 2012. These risks and uncertainties could cause actual results to differ materially from those currently anticipated or projected. (TABLES FOLLOW) ParkerVision, Inc. Summary of Results of Operations (in thousands except for per share amounts) Unaudited Three months ended June 30, Six months ended June 30, Service revenue $
